         Case 1:04-cv-00814-RCL Document 366 Filed 04/30/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
ROGER HALL, et al.,                    )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               ) Civil Action No. 04-0814 (RCL)
                                       )
CENTRAL INTELLIGENCE AGENCY,           )
                                       )
      Defendant.                       )
______________________________________ )

                                    JOINT STATUS REPORT

       Defendant, the Central Intelligence Agency (“CIA” or “Agency”), and Plaintiffs Roger

Hall (“Hall”), Studies Solutions Results, Inc., (“SSRI”) and Accuracy in Media, Inc., (“AIM”)

jointly submit this status report to apprise the Court of the status of the parties’ discussions

regarding attorneys’ fees in this Freedom of Information Act (“FOIA”), Privacy Act (“PA”) and

JFK Records Act matter. Accordingly, the parties state as follows:

       1.       On November 30, 2020, the Court ordered the parties to meet and confer

regarding attorneys’ fees and to file a status report on January 29, 2021, addressing the potential

for settlement and proposing a schedule for any fee litigation that may be required. See ECF. No.

353.

       2.       On January 27, 2021, counsel for AIM, John Clarke, sent the CIA an itemization

of his hours.

       3.       On January 27, 2021, counsel for Plaintiffs Hall and SSRI, James H. Lesar, sent a

preliminary itemization of his hours, and indicated he was gathering additional billing statements

for himself and other who worked on the case. On April 12, 2021, Mr. Lesar provided additional
            Case 1:04-cv-00814-RCL Document 366 Filed 04/30/21 Page 2 of 3




itemizations of his and Mr. Clarke’s hours. Mr. Lesar has indicated that additional billing

statements will be provided.

       4.       The CIA will be shortly presenting settlement offers to Plaintiffs’ counsels.

       5.       Accordingly, based on the above, the parties respectfully propose that they

provide another update by May 28, 2021, on the parties’ discussion pertaining to the potential

for settlement and proposing a schedule for any fee litigation if necessary. A proposed order is

attached.


Dated: April 30, 2021                  Respectfully submitted,


                                       /s/ James H. Lesar
                                       James H. Lesar, Bar No. 114413
                                       Counsel for plaintiffs Roger Hall and
                                       Studies Solutions Results, Inc.
                                       930 Wayne Avenue
                                       Unit 1111
                                       Silver Spring, MD 20910
                                       (301) 328-5920
                                       jhlesar@gmail.com


                                       /s/ John H. Clarke
                                       John H. Clarke, Bar No. 388599
                                       Accuracy in Media, Inc.
                                       1629 K Street, NW
                                       Suite 300
                                       Washington, DC 20006
                                       (202) 344-0776
                                       Fax: (202)332-3030
                                       johnhclarke@earthlink.net

                                       Counsel for Plaintiffs

                                       CHANNING D. PHILLIPS, D.C. Bar #415793
                                       Acting United States Attorney

                                       BRIAN P. HUDAK
                                       Acting Chief, Civil Division


                                       By: /s/ Kathleene Molen

                                                 2
Case 1:04-cv-00814-RCL Document 366 Filed 04/30/21 Page 3 of 3




                      KATHLEENE MOLEN
                      Assistant United States Attorney
                      555 4th Street, N.W.
                      Washington, District of Columbia 20530
                      (202) 803-1572
                      Kathleene.Molen@usdoj.gov

                      Counsel for Defendant




                               3
